On Rehearing.
If it were conceded that charge 35 should have defined what constituted "due care on the occasion complained of," yet it appears from the oral charge of the court that the court fully and correctly defined the care required by law of the defendant in the carriage of passengers, and given charge 35 should be read in connection with the court's oral charge. This charge in no way contravened the court's oral charge. Due care is care proportioned to any given situation, its surrounding peculiarities and hazards. It may, and often does, require extraordinary, indeed the highest, care. Clara E. Tower v. Charles W. Camp et al., 103 Conn. 41, 130 A. 86.
Application overruled.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.